Citation Nr: 0202426	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peptic ulcer 
disability.

(The issue of entitlement to service connection for a seizure 
disorder will be addressed in a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
April 1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In March 2001, the veteran was afforded a 
personal hearing before a Decision Review Officer at the RO.  
In addition he was afforded a hearing at the RO before the 
undersigned Board member in October 2001.  Transcripts of the 
hearings have been associated with the claims folder.

	The Board is undertaking additional development on the 
issue of entitlement to service connection for a seizure 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  Peptic ulcer disease originated in active service.


CONCLUSION OF LAW

The veteran has disability due to peptic ulcer disease 
incurred during active duty.  38 U.S.C.A. §§ 1110, 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
veteran's claim are liberalizing and are therefore applicable 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that RO has considered the veteran's 
claim on the merits and has informed the veteran of the 
requirements for establishing entitlement to the benefit 
sought on appeal.  Further, the record reflects that the RO 
has advised the veteran of the evidence it considered in its 
determination of his claim, the evidence needed to 
substantiate his claim and the assistance it would provide 
the veteran in obtaining such evidence.  The veteran has 
submitted pertinent evidence in support of his claim.  In 
addition, the RO has made a concerted effort to obtain all 
medical evidence referenced by the veteran.  There is no 
indication, nor has it been contended, that there are any 
outstanding medical records which could be obtained to 
substantiate the veteran's claim.  

In sum, all available evidence and information necessary to 
substantiate the claim has been obtained and there is no 
further action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA and 
the implementing regulations.  Moreover, since the veteran's 
claim is granted in this decision by the Board, there is no 
prejudice to the veteran as a result of the Board deciding 
the claim without first affording the RO an opportunity to 
consider the claim in light of the regulations implementing 
the VCAA.

II.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of peptic ulcer disease may 
be presumed if it is manifested to a degree of ten percent or 
more within one year after the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

The veteran's service medical records show that he was 
evaluated for complaints of nausea and vomiting in December 
1973, and that he was diagnosed as having gastroenteritis.  
He was seen for similar complaints in January 1974.  His 
service discharge examination disclosed that his 
gastrointestinal system was normal.  

However, the veteran was admitted to Twelve Oaks Hospital in 
February 1976 for complaints of nausea and vomiting and 
subsequently diagnosed as having mild hypertrophic gastritis 
and duodenitis in March 1976.  Subsequent VA and private 
medical records reflect that the veteran has received routine 
treatment for peptic ulcer disease.  Significantly, an August 
1980 report from Bellaire General Hospital indicates that the 
veteran had had a recent history of being treated for peptic 
ulcer disease.  An abdominal examination revealed some 
tenderness in the paraumbilical area to deep palpation.  A 
report of an upper gastrointestinal series from Del Oro 
Hospital dated in December 1983 shows that severe deformity 
of the duodenal bulb most compatible with peptic ulcer 
disease was found.  Similar findings were made in October 
1987.  Peptic ulcer disease treated by Zantac was reported in 
April 1990.  A December 1999 treatment report from the Palo 
Alto VA Medical Center (VAMC) notes that the veteran 
continued to experience problems with peptic ulcer disease.  
The veteran appears to have subsequently become involved in a 
clinical test for the treatment of H. pylori infection.  The 
veteran has testified, under oath, that he has had chronic 
epigastric pain since his service.

In view of the consistency between the veteran's contentions 
and the medical evidence presented, and the continuity of his 
treatment for epigastric pain since his service discharge, 
the Board finds that the evidence favors the veteran's claim 
that peptic ulcer disease was incurred in service.  
Therefore, although the evidence is not conclusive, the Board 
is satisfied that the evidence supportive of the claim is at 
least in equipoise with the evidence against the claim.  
Accordingly, service connection is warranted for peptic ulcer 
disability.  38 U.S.C.A. § 5107(b).  






ORDER

Entitlement to service connection for peptic ulcer disability 
is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

